Citation Nr: 1112297	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  04-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1953 to August 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran withdrew his request for a personal hearing by correspondence dated in October 2004.

The issues of entitlement to aid and attendance and entitlement to total disability due to individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  There is no competent medical evidence or opinion suggesting a medical nexus between the Veteran's colon cancer and service, to include in-service radiation exposure.

3.  There is no competent medical evidence or opinion suggesting a medical nexus between the Veteran's skin cancer and service, to include in-service radiation exposure.



CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by active military service, nor may a malignant tumor be presumed to have been incurred in service, to include as due to ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010).

2.  Skin cancer was not incurred in or aggravated by active military service, nor may a malignant tumor be presumed to have been incurred in service, to include as due to ionizing radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran filed his service connection claim in July 2002.  Thereafter, he was notified of the provisions of the VCAA by the VA in correspondence dated in August 2002, April 2006, and April 2010.  The letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case (SSOC) was issued in June 2010.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice requirements applied to all elements of a claim.  Additional notice as to these matters was provided in the April 2006 letter.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claim file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The Veteran's available service treatment records (some records were noted to have been destroyed in a fire at the records center) and VA treatment records were obtained and associated with his claims file.

VA need not conduct an examination with respect to the claims for service connection for colon cancer or skin cancer on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no evidence that either disease manifested during service or within a presumptive period after service.  Additionally, presumptive based upon exposure to ionizing radiation do not attach because there is no evidence of a radiation risk activity and dose estimates for the Veteran do not promote radiation exposure during service.  Lastly, there is no indication from a medical source that the cancers are associated with the Veteran's service.  

Furthermore, he has not identified any additional relevant evidence that has not otherwise been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Rebuttal of service incurrence or aggravation. 
(1) Evidence which may be considered in rebuttal of service incurrence of a disease listed in Sec. §3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease. The expression "affirmative evidence to the contrary'' will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service. As to tropical diseases the fact that the veteran had no service in a locality having a high incidence of the disease may be considered as evidence to rebut the presumption, as may residence during the period in question in a region where the particular disease is endemic. The known incubation periods of tropical diseases should be used as a factor in rebuttal of presumptive service connection as showing inception before or after service. 
(2) The presumption of aggravation provided in this section may be rebutted by affirmative evidence that the preexisting condition was not aggravated by service, which may include affirmative evidence that any increase in disability was due to an intercurrent disease or injury suffered after separation from service or evidence sufficient, under Sec. 3.306 of this part, to show that the increase in disability was due to the natural progress of the preexisting condition. 
38 C.F.R. § 3.307 (2010)

Diseases specific to radiation-exposed veterans. 
(1) The diseases listed in paragraph (d)(2) of this section shall be service-connected if they become manifest in a radiation-exposed veteran as defined in paragraph (d)(3) of this section, provided the rebuttable presumption provisions of §3.307 of this part are also satisfied. 
(2) The diseases referred to in paragraph (d)(1) of this section are the following: Leukemia (other than chronic lymphocytic leukemia); Cancer of the thyroid; Cancer of the breast; Cancer of the pharynx; Cancer of the esophagus; Cancer of the stomach; Cancer of the small intestine; Cancer of the pancreas; Multiple myeloma; Lymphomas (except Hodgkin's disease); Cancer of the bile ducts; Cancer of the gall bladder; Primary liver cancer (except if cirrhosis or hepatitis B is indicated); Cancer of the salivary gland; Cancer of the urinary tract; Bronchiolo-alveolar carcinoma; Cancer of the bone; Cancer of the brain; Cancer of the colon; Cancer of the lung; Cancer of the ovary.
Note: For the purposes of this section, the term urinary tract means the kidneys, renal pelves, ureters, urinary bladder, and urethra. (Authority: 38 U.S.C. 1112(c)(2)) 
(3) For purposes of this section: 
(i) The term radiation-exposed veteran means either a veteran who, while serving on active duty, or an individual who while a member of a reserve component of the Armed Forces during a period of active duty for training or inactive duty training, participated in a radiation-risk activity. 
(ii) The term radiation-risk activity means: 
(A) Onsite participation in a test involving the atmospheric detonation of a nuclear device. 
(B) The occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946. 
(C) Internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupation forces in Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946. 
(D)
(1) Service in which the service member was, as part of his or her official military duties, present during a total of at least 250 days before February 1, 1992, on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee, if, during such service the veteran:
(i) Was monitored for each of the 250 days of such service through the use of dosimetry badges for exposure at the plant of the external parts of veteran's body to radiation; or
(ii) Served for each of the 250 days of such service in a position that had exposures comparable to a job that is or was monitored through the use of dosimetry badges; or
(2) Service before January 1, 1974, on Amchitka Island, Alaska, if, during such service, the veteran was exposed to ionizing radiation in the performance of duty related to the Long Shot, Milrow, or Cannikin underground nuclear tests.
(3) For purposes of paragraph (d)(3)(ii)(D)(1) of this section, the term ``day'' refers to all or any portion of a calendar day.
(E) Service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(14)).
(iii) The term atmospheric detonation includes underwater nuclear detonations. 
(iv) The term onsite participation means: 
(A) During the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test. 
(B) During the six month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test. 
(C) Service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959. 
(D) Assignment to official military duties at Naval Shipyards involving the decontamination of ships that participated in Operation Crossroads. 
(v) For tests conducted by the United States, the term operational period means: 
(A) For Operation TRINITY the period July 16, 1945 through August 6, 1945. 
(B) For Operation CROSSROADS the period July 1, 1946 through August 31, 1946. 
(C) For Operation SANDSTONE the period April 15, 1948 through May 20, 1948. 
(D) For Operation RANGER the period January 27, 1951 through February 6, 1951. 
(E) For Operation GREENHOUSE the period April 8, 1951 through June 20, 1951. 
(F) For Operation BUSTER-JANGLE the period October 22, 1951 through December 20, 1951 
(G) For Operation TUMBLER-SNAPPER the period April 1, 1952 through June 20, 1952. 
(H) For Operation IVY the period November 1, 1952 through December 31, 1952. 
(I) For Operation UPSHOT-KNOTHOLE the period March 17, 1953 through June 20, 1953. 
(J) For Operation CASTLE the period March 1, 1954 through May 31, 1954. 
(K) For Operation TEAPOT the period February 18, 1955 through June 10, 1955. 
(L) For Operation WIGWAM the period May 14, 1955 through May 15, 1955. 
(M) For Operation REDWING the period May 5, 1956 through August 6, 1956. 
(N) For Operation PLUMBBOB the period May 28, 1957 through October 22, 1957. 
(O) For Operation HARDTACK I the period April 28, 1958 through October 31, 1958. 
(P) For Operation ARGUS the period August 27, 1958 through September 10, 1958. 
(Q) For Operation HARDTACK II the period September 19, 1958 through October 31, 1958. 
(R) For Operation DOMINIC I the period April 25, 1962 through December 31, 1962. 
(S) For Operation DOMINIC II/ PLOWSHARE the period July 6, 1962 through August 15, 1962. 
(vi) The term occupation of Hiroshima or Nagasaki, Japan, by United States forces means official military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan, which were required to perform or support military occupation functions such as occupation of territory, control of the population, stabilization of the government, demilitarization of the Japanese military, rehabilitation of the infrastructure or deactivation and conversion of war plants or materials. 
(vii) Former prisoners of war who had an opportunity for exposure to ionizing radiation comparable to that of veterans who participated in the occupation of Hiroshima or Nagasaki, Japan, by United States forces shall include those who, at any time during the period August 6, 1945, through July 1, 1946: 
(A) Were interned within 75 miles of the city limits of Hiroshima or within 150 miles of the city limits of Nagasaki, or 
(B) Can affirmatively show they worked within the areas set forth in paragraph (d)(3)(vii)(A) of this section although not interned within those areas, or 
(C) Served immediately following internment in a capacity which satisfies the definition in paragraph (d)(3)(vi) of this section, or 
(D) Were repatriated through the port of Nagasaki. 
38 C.F.R. § 3.309 (2010)

Claims based on exposure to ionizing radiation.
(a) Determinations of exposure and dose: 
(1) Dose assessment. In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in §3.307 or §3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses. When dose estimates provided pursuant to paragraph (a)(2) of this section are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed. (Authority: 38 U.S.C. 501(a)) 
(2) Request for dose information. Where necessary pursuant to paragraph (a)(1) of this section, dose information will be requested as follows: 
(i) Atmospheric nuclear weapons test participation claims. In claims based upon participation in atmospheric nuclear testing, dose data will in all cases be requested from the appropriate office of the Department of Defense. 
(ii) Hiroshima and Nagasaki occupation claims. In all claims based on participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946, dose data will be requested from the Department of Defense. 
(iii) Other exposure claims. In all other claims involving radiation exposure, a request will be made for any available records concerning the veteran's exposure to radiation. These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service. All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 
(3) Referral to independent expert. When necessary to reconcile a material difference between an estimate of dose, from a credible source, submitted by or on behalf of a claimant, and dose data derived from official military records, the estimates and supporting documentation shall be referred to an independent expert, selected by the Director of the National Institutes of Health, who shall prepare a separate radiation dose estimate for consideration in adjudication of the claim. For purposes of this paragraph: 
(i) The difference between the claimant's estimate and dose data derived from official military records shall ordinarily be considered material if one estimate is at least double the other estimate. 
(ii) A dose estimate shall be considered from a "credible source" if prepared by a person or persons certified by an appropriate professional body in the field of health physics, nuclear medicine or radiology and if based on analysis of the facts and circumstances of the particular claim. 
(4) Exposure. In cases described in paragraph (a)(2)(i) and (ii) of this section: 
(i) If military records do not establish presence at or absence from a site at which exposure to radiation is claimed to have occurred, the veteran's presence at the site will be conceded. 
(ii) Neither the veteran nor the veteran's survivors may be required to produce evidence substantiating exposure if the information in the veteran's service records or other records maintained by the Department of Defense is consistent with the claim that the veteran was present where and when the claimed exposure occurred. 
(b) Initial review of claims. 
(1) When it is determined: 
(i) A veteran was exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons, the occupation of Hiroshima or Nagasaki, Japan from September 1945 until July 1946 or other activities as claimed; 
(ii) The veteran subsequently developed a radiogenic disease; and 
(iii) Such disease first became manifest within the period specified in paragraph (b)(5) of this section; before its adjudication the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with paragraph (c) of this section. If any of the foregoing 3 requirements has not been met, it shall not be determined that a disease has resulted from exposure to ionizing radiation under such circumstances. 
(2) For purposes of this section the term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: 
All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; Thyroid cancer; Breast cancer; Lung cancer; Bone cancer; Liver cancer; Skin cancer; Esophageal cancer; Stomach cancer; Colon cancer; Pancreatic cancer; Kidney cancer; Urinary bladder cancer; Salivary gland cancer; Multiple myeloma; Posterior subcapsular cataracts; Non-malignant thyroid nodular disease; Ovarian cancer; Parathyroid adenoma; Tumors of the brain and central nervous system; Cancer of the rectum; Lymphomas other than Hodgkin's disease; Prostate cancer; and Any other cancer. 
(3) Public Law 98-542 requires VA to determine whether sound medical and scientific evidence supports establishing a rule identifying polycythemia vera as a radiogenic disease. VA has determined that sound medical and scientific evidence does not support including polycythemia vera on the list of known radiogenic diseases in this regulation. Even so, VA will consider a claim based on the assertion that polycythemia vera is a radiogenic disease under the provisions of paragraph (b)(4) of this section. (Authority: Pub. L. 98- 542, section 5(b)(2)(A)(i), (iii)). 
(4) If a claim is based on a disease other than one of those listed in paragraph (b)(2) of this section, VA shall nevertheless consider the claim under the provisions of this section provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.
(5) For the purposes of paragraph (b)(1) of this section: 
(i) Bone cancer must become manifest within 30 years after exposure; 
(ii) Leukemia may become manifest at any time after exposure; 
(iii) Posterior subcapsular cataracts must become manifest 6 months or more after exposure; and 
(iv) Other diseases specified in paragraph (b)(2) of this section must become manifest 5 years or more after exposure. (Authority: 38 U.S.C. 501(a); Pub. L. 98-542) 
(c) Review by Under Secretary for Benefits. 
(1) When a claim is forwarded for review pursuant to paragraph (b)(1) of this section, the Under Secretary for Benefits shall consider the claim with reference to the factors specified in paragraph (e) of this section and may request an advisory medical opinion from the Under Secretary for Health. 
(i) If after such consideration the Under Secretary for Benefits is convinced sound scientific and medical evidence supports the conclusion it is at least as likely as not the veteran's disease resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing. The Under Secretary for Benefits shall set forth the rationale for this conclusion, including an evaluation of the claim under the applicable factors specified in paragraph (e) of this section. 
(ii) If the Under Secretary for Benefits determines there is no reasonable possibility that the veteran's disease resulted from radiation exposure in service the Under Secretary for Benefits shall so inform the regional office of jurisdiction in writing, setting forth the rationale for this conclusion. 
(2) If the Under Secretary for Benefits, after considering any opinion of the Under Secretary for Health, is unable to conclude whether it is at least as likely as not or that there is no reasonable possibility, the veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall refer the matter to an outside consultant in accordance with paragraph (d) of this section. 
(3) For purposes of paragraph (c)(1) of this section, "sound scientific evidence" means observations, findings, or conclusions which are statistically and epidemiologically valid, are statistically significant, are capable of replication, and withstand peer review, and "sound medical evidence" means observations, findings, or conclusions which are consistent with current medical knowledge and are so reasonable and logical as to serve as the basis of management of a medical condition. 
(d) Referral to outside consultants. 
(1) Referrals pursuant to paragraph (c) of this section shall be to consultants selected by the Under Secretary for Health from outside VA, upon the recommendation of the Director of the National Cancer Institute. The consultant will be asked to evaluate the claim and provide an opinion as to the likelihood the disease is a result of exposure as claimed. 
(2) The request for opinion shall be in writing and shall include a description of: 
(i) The disease, including the specific cell type and stage, if known, and when the disease first became manifest; 
(ii) The circumstances, including date, of the veteran's exposure; 
(iii) The veteran's age, gender, and pertinent family history; 
(iv) The veteran's history of exposure to known carcinogens, occupationally or otherwise; 
(v) Evidence of any other effects radiation exposure may have had on the veteran; and 
(vi) Any other information relevant to determination of causation of the veteran's disease. 
The Under Secretary for Benefits shall forward, with the request, copies of pertinent medical records and, where available, dose assessments from official sources, from credible sources as defined in paragraph (a)(3)(ii) of this section, and from an independent expert pursuant to paragraph (a)(3) of this section. 
(3) The consultant shall evaluate the claim under the factors specified in paragraph (e) of this section and respond in writing, stating whether it is either likely, unlikely, or approximately as likely as not the veteran's disease resulted from exposure to ionizing radiation in service. The response shall set forth the rationale for the consultant's conclusion, including the consultant's evaluation under the applicable factors specified in paragraph (e) of this section. The Under Secretary for Benefits shall review the consultant's response and transmit it with any comments to the regional office of jurisdiction for use in adjudication of the claim. 
(e) Factors for consideration. Factors to be considered in determining whether a veteran's disease resulted from exposure to ionizing radiation in service include: 
(1) The probable dose, in terms of dose type, rate and duration as a factor in inducing the disease, taking into account any known limitations in the dosimetry devices employed in its measurement or the methodologies employed in its estimation; 
(2) The relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology; 
(3) The veteran's gender and pertinent family history; 
(4) The veteran's age at time of exposure; 
(5) The time-lapse between exposure and onset of the disease; and 
(6) The extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease. 
(f) Adjudication of claim. The determination of service connection will be made under the generally applicable provisions of this part, giving due consideration to all evidence of record, including any opinion provided by the Under Secretary for Health or an outside consultant, and to the evaluations published pursuant to §1.17 of this title. With regard to any issue material to consideration of a claim, the provisions of §3.102 of this title apply. 
(g) Willful misconduct and supervening cause. In no case will service connection be established if the disease is due to the veteran's own willful misconduct, or if there is affirmative evidence to establish that a supervening, nonservice-related condition or event is more likely the cause of the disease.  38 C.F.R. § 3.311 (2010)

Service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).


Factual Background and Analysis

Some of the Veteran's service treatment records were noted by the National Personnel Records Center (NPRC) to have been destroyed in a fire at the NPRC in St. Louis, Missouri, in 1973.  Available copies of the remaining service treatment records are contained in the claims file.  The United States Court of Appeals for Veteran's Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In the Veteran's July 2002 application for service connection for skin cancer and colon cancer he stated that his oncologist had told him he developed cancer from handling ammunition, and defusing and refusing "105's" (105mm Howitzer ammunition).  He reported this physician stated that his status as an ammunitions expert in service exposed the Veteran to radiation which caused his cancers.  He also reported he had skin cancer removed in 1992 and 2002.  He also underwent surgery for his colon cancer in October 2001.  He also noted that when he was stationed at Fort Knox in Kentucky he continued to work with and handle the same ammunition.

Available service personnel records includes an enlistment record which shows that the Veteran was almost 19 years old when he entered service, and was a welder in civilian life.  His DD 214 notes his MOS as 410.00 (ammunitions helper).  He was awarded the Korean Service Medal and was stationed at Fort Knox in Kentucky when he was discharged from active service.  His DA 20 noted the only specialized training was general ammo apprentice.  The records reflect no nuclear ordnance training.

Available service treatment records include the Veteran's August 1953 enlistment examination noted a normal clinical evaluation of the skin and anus/rectum (including the prostate).  On his June 1956 separation examination, clinical evaluation of his skin and anus/rectum (including the prostate) were also normal.  It was noted that there was no significant or interval history from his enlistment examination.  There were no diagnoses provided on his separation examination.

A December 1994 treatment record from the War Memorial Hospital noted the Veteran had "possible basal cell" carcinoma of the forehead.  He underwent an excision of the lesion, and a December 1994 pathology report confirmed he had basal cell carcinoma with involvement of deep and lateral margins of resection.  

In October 2001, the Veteran was hospitalized at a VA Medical Center and found to have well-differentiated adenocarcinoma of the colon.

A February 2002 oncology consultation included the following history obtained from the Veteran: he underwent a partial left colectomy for adenocarcinoma of the colon in October 2001.  He had a history of squamous cell cancer on his forehead that was excised in 1994.  His family history was remarkable for two brothers and a father with prostate cancer.  He was a munitions specialist during service, and post-service, he worked for a company quarrying sand.  He suffered from silicosis as a result of working in the sand mines for 37 years.  On objective examination, the Veteran's right check showed a 1 cm erythematous area consistent with solar keratosis (and a similar lesion on his right upper back).  It was noted that the oncologist "discussed the natural history of colon cancer with" the Veteran.  He was referred for a surgical consultation regarding the lesion on his face.

In August 2002, the Veteran submitted a VA Form 21-4138 (Statement in Support of the Claim) which included answering several questions regarding his claimed exposure to radiation.  He believed he suffered from several disorders, including skin cancer and colon cancer as a result of his exposure to radiation.  He alleged exposure to radiation in June 1954 in Korea, in March and April of 1956 in Fort Knox, and in August 1956 in "USAR."  He did not know the code names of any test shots or operations or if he witnessed any atmosphere nuclear weapons tests.  His duties were "handling, transporting, inspecting, defusing, fusing, explosive maintenance of ammo."  He did not wear a film badge.  He related that he was not a "sunbather" and that he always wore a shirt and hat when he was in the sun.

In an August 2004 statement the Veteran contended that some of the ordnance he handled while in service in Korea or guarded while at Fort Knox was nuclear ordnance or radioactive ordnance which later caused his cancers and diabetes mellitus.  He reported (as part of a claim for service connection for viral skin lesions) that he had lesions removed in a dispensary while serving in Korea.

A January 2007 VA treatment note showed the Veteran had seborrheic keratosis of the left lateral forehead, actinic keratosis of the left lateral sideburn, a lesion on the lower lip that was suspicious for "SCC" (presumably squamous cell carcinoma), and a cyst on the scalp.  VA treatment records show that the Veteran also underwent a partial gastrectomy for adenocarcinoma of the distal stomach.

In February 2009, the Appeals Management Center (AMC) requested information regarding the Veteran's possible radiation exposure from the Defense Threat Reduction Agency (DTRA).  In March 2009, the DTRA responded that exposure to radiation from sources other than U.S. atmospheric nuclear testing or the occupation of Hiroshima and Nagasaki was beyond the purview of the DTRA office.  DTRA directed the AMC to contact the Director of the Proponency Office for Preventative Medicine which is responsible for maintain occupational dosimetry date for Army personnel.

In April 2009, the AMC requested dosimetry information from the Proponency Office.  In an April 2009 response, the Chief of the U.S. Army Dosimetry Center noted that they were unable to locate any records for the Veteran.  

In June 2009, the AMC provided a memorandum to the Director, Compensation and Pension Service regarding a revised radiation dose estimate for the Veteran from DTRA.  In July 2009, the Director, Compensation and Pension Service responded that the AMC should again contact the Proponency Office for Preventative Medicine and request that they provide a reconstructed dose estimate for the Veteran based upon his duties shown in his personnel file.  

In December 2009, the U.S. Army Proponency Office for Preventative Medicine informed VA that AMC's request for a reconstructed dose estimate had been forwarded to the Veteran's Radiation Exposure Investigation Program (VREIP) and the U.S. Army Public Health Command.  The Health Command responded that in August 2009 they researched data on previous reconstructed dose estimates of individuals and military unites that performed similar duties to the Veteran's duties, including ammunition handlers, artillerymen, weapons maintenance, and ammunition maintenance personnel.  Based on the Veteran's records and his DD 214, the Health Command reviewed published histories of weapons and ammunition available for use during the Veteran's time of service.  Based on this collective data the Health Command estimated his exposure to ionizing radiation.  It was determined that the Veteran's exposure to ionizing radiation while serving in his capacity as an ammunition helper would not have exceeded the allowable limits set for members of the general public (100 millirem per year).  Apply this exposure limit to the Veteran's entire working career as an ammunition helper (36 months) would result in an estimated occupation radiation dose of 300 millirem.

Social Security Administration (SSA) records demonstrate that the Veteran is disabled due to primarily COPD and hypertension.  A social history taken in context with his claim for disability benefits noted that the Veteran smoked one pack of cigarettes a day for 35 years, and that for ten year subsequently he used tobacco in the form of snuff (or 45 years total tobacco use).

In April 2010, the AMC sent the Veteran VCAA notice and a request for additional information and evidence regarding his exposure to radiation or medical evidence that the Veteran's cancers were developed due to radiation exposure.  In April 2010, the Veteran's wife responded that all information could be found the VAMC Martinsburg treatment records.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for skin cancer and colon cancer, to include as due to ionizing radiation exposure, are not warranted.

There are, generally, three ways to establish service connection for a disability as due to ionizing radiation:

* First, it may be presumptively service connected under 38 U.S.C. § 1112(c) and 38 C.F.R. 3.309(d) for radiation-exposed veterans.
* Second, it may be service-connected on a direct basis after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed entity is a radiogenic disease.
* Third, even if it is not a listed disease under 3.309 or a radiogenic disease under 3.311, direct service connection can be established by showing that the disease was incurred during or aggravated by service, including presumptive service connection for chronic disease.

Here, the Veteran is not shown to be a "radiation-exposed Veteran" as defined under 38 C.F.R. § 3.309(d)(3) as there is no evidence he participated in a "radiation risk activity as defined under 38 C.F.R. § 3.309(d)(ii).  The evidence of records does not show that he had onsite participation in testing involving the atmospheric detonation of a nuclear device.  He did not serve in Japan or during the years of 1945 and 1946.  He was not a prisoner of war in Japan during the years of 1945 or 1946.  He was not present on the grounds of a gaseous diffusion plant located in Paducah, Kentucky, Portsmouth, Ohio, or the area identified as K25 at Oak Ridge, Tennessee.  There is also no indication that the Veteran had service in a capacity which, if performed as an employee of the Department of Energy (DOE), would qualify the individual for inclusion as a member of the Special Exposure Cohort (involves work at specific DOE facilities).  Additionally, the Veteran did not list an operations he may have participated in that would have exposed him to ionizing radiation.  As such, service connection for colon cancer (and skin cancer, which is not one of the listed diseases) is not presumed warranted under 38 C.F.R. § 3.309. 

Both colon cancer and skin cancer are considered "radiogenic diseases" under 38 C.F.R. § 3.311(b)(2)(i).  Additionally, 38 C.F.R. § 3.311(b)(5)(iv) notes that the "radiogenic disease" need to be manifest (in the case of both skin cancer and colon cancer) five years or more after exposure (as is the case with the Veteran's claims).  As he has radiogenic diseases manifested after the allotted time, the next step was to determine his ionizing radiation dose estimate. 

The AMC followed appropriate procedures to attempt to obtain the Veteran's ionizing radiation dose estimate.  It was discovered that there was no dose estimate for the Veteran, and so the U.S. Army Public Health Command was tasked with developing an estimated dose exposure for the Veteran based on his service stations and related activities.  It was determined, based upon research, that the Veteran's estimated ionizing radiation dose would not have exceeded the allowable limits set for members of the general public (100 millirem per year).  Here, the claims do not need to be referred to the Under Secretary for Benefits because there is no evidence that the Veteran was exposed to ionizing radiation as a result of participation in atmospheric testing of nuclear weapons or other activities.

It follows that service connection is not warranted under 38 C.F.R. §§ 3.309 and 3.311, to include presumptive service connection for chronic disease, as colon cancer and skin cancer are not listed as chronic diseases under 38 C.F.R. § 3.309(a).  Direct service connection is also not demonstrated by the evidence of record.  There is no indication that the Veteran complained of, was treated for, or was diagnosed with skin cancer or colon cancer during his service or within nearly 40 years after his discharge from active duty.  

In addition, there is simply no medical evidence or opinion even suggesting a relationship between the Veteran's colon and skin cancers and service, to include in- service radiation exposure, and neither the Veteran nor his representative has identified, or presented any such medical evidence or opinion.  While the Veteran submitted a statement that he was told his cancer was due to nuclear radiation exposure due to handling ammunition by a VA oncologist, a review of the VA treatment records form this oncologist does not demonstrate that the oncologist made that etiological determination.  The Court has held that a lay person's statement about what a physician told him or her, i.e., "hearsay medical evidence," cannot constitute medical evidence, as "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

A review of the Veteran's medical records also notes that he was diagnosed with basal cell carcinoma and solar keratosis, both commonly associated with sun exposure.  While he insists that he does not have sun exposure which would lead to his development of skin cancer, he also worked for 37 years in a sand quarry.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.

Credible testimony is that which is plausible or capable of being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 52 (7th Cir.1971) (citing Lester v. State, 212 Tenn. 338, 370 S.W.2d 405, 408 (1963)); see also Weliska's Case, 125 Me. 147, 131 A. 860, 862 (1926); Erdmann v. Erdmann, 127 Mont. 252, 261 P.2d 367, 369 (1953) ("A credible witness is one whose statements are within reason and believable....") . . . The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See State v. Asbury, 187 W.Va. 87, 415 S.E.2d 891, 895 (1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed.Cir.1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened ... long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed.Cir.1987) (impeachment by testimony which was inconsistent with prior written statements).

Here, the Board does not find the Veteran credible.  In one statement he notes that he believes his handling and fusing/refusing of 155mm Howitzer ammunition lead to ionizing radiation exposure, and in another statement noted that he handled nuclear ordnance.  He also indicated that he did not know if he participated in atmosphere nuclear weapons testing, and he did not know the code names of any of the tests he participated in.  He also indicated he did not know how far he was from "ground zero" regarding the explosions of nuclear weapons testing.  It is clear that the Veteran did not understand the questions he was answering or perhaps that ionizing radiation is only due to exposure to specific processes.  It is certainly not credible that an individual would not know if he was present for a nuclear explosion. 

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d. 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 (1990).


ORDER

Entitlement to service connection for colon cancer, to include as due to exposure to ionizing radiation is denied.

Entitlement to service connection for skin cancer, to include as due to exposure to ionizing radiation is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


